Appellate Docket Number: [/('""•                    "           ^Qjf
                                                                                                                                                                                —---          --r.-

Appellate Case Style:
                                 :1±^^^^J^M12^
                        Vs.      -
                                 l&S^^^TPsV^ ItAs. eGMfSHi/ CM A!^CWV-Ari9 AD'P irAC...-.
Companion Case No.:




Amended/corrected statement:                              DOCKETING STATEMENT (Civil)
                                                   Appellate Court: [__- . r \ '          ~~ M          Sfot-ffl
                                              (to be filed in the court ofappeals upon perfection ofappeal under TRAP 32)

I. Appellant                                                                     !i     A|>p{'!I.!iil \U'.r«vMM

Sj Person Q Organization (choose one)                                            •       Lead Attorney
                                                                                                                                                       ^ , . ^ . —" '-••.••;•.«-••-•••-•            ™ .
                                                                                 First Name:            • \   ' iik^-'CLSlSisfiii-%-"

First Name:      [ffc             - '                        ' H^UQgj            Middle Name:
                                                                                                                :nS': .•;:.Wm7^mw^•             -^ '
                                                                                                                                                           :'#&,       ;„r . _1                       |

Middle Name: ;''*/:"• ; ;:" "".                   " "'      '" "ZIH              Last Name:                     ialf^llfllllPSff51T;S^                                  •-'.-'..'"


Last Name:                                                                       Suffix:      P
                                                                                 Law Firm Name: j                  P@i^PISI|lllililiir^^lf S5^Sil|fipil|v|
Suffix:

ProSe: $j                                                                        Address 1:                                                                    •
                                                                                                                                                                       ilFfSSSiliiiili
                                                                                                               ^            #%'• ^«-=f.P'; vi*^Y
                                                                                 Address 2:                                                                        :^3^d"mmm
                                                                                 City:                  "T~^            1    -       •                     V            >

                                                                                 State:       [Texas:                            •       . Zip+4:
                                                                                 -, ,     ,             ITT    •    "            '        •            -
                                                                                 Telephone:

                                                                                 Fax:

                                                                                 Email:                                                       ll^PiiipPiWP^lliMSi


                                                                                 SBN:

                                                                                                                                                                                             fl»"
III. Appellee                                                                    IV. Appellee Attorney(s)

ri Person      ^Organization (choose one)                                        ft£| Lead Attorney
                                                                                 FirstName:             : [T r *: n.C "f'                                          '
FirstName:         T^f^^T'v,S" *M£ Oi.f'r-V                                      Middle Name:
                                                         i3»r«f'33Er'™
Middle Name: [                                                                   Last Name:             ; f>j '• /'                      M >
                                  yyr^yf1^
Last Name:   [                                                                   Suffix: |              ~~l
Suffix: F"!777?                                                                  Law Firm Name: [Jp."_;pj /VMOmQ. #»fl9~6SSOC IA TE'S
ProSe: Q                                                                         Address 1:       QOlH:'.s^I^euirro Jst;
                                                                                 Address 2:
                                       FILED IN
                              1ST COURT OF APPEALS                               City:                  Z-ffi\)S.T^rq
                                 HOUSTON, TEXAS
                                                                                 State:       Te                                               Zip+4:                       •
                                 JAN 29 2015                                     Telephone:             !7JS51?Hr:5&S «& LZZZi
                               CHRISTOPHER A. PRINE                              Fax:         r^n-S
                                                                                                                                                                                  :s*fira!
                                                                                 Email:
                              CLERK.
                                                                                 sbn:         [c;r       .._ ."-.; : '. \ .:
                                                                         Page 1 of8
III. Appellee                                                                                 l\. A|>pv'!L\- AU'Tiitww)

r~l Person "^Organization (choose one)                                                                Lead Attorney
                                                                                              First Name:         rrre*•*- £t y             un>*arwoHo—i
FirstName:        ]     K             ] ,, ,             ' • _'•_•.,      Vi /                Middle Name:        iSSSSilP^
Middle Name:                                                                                  Last Name:          :T)i^m-oMi
Last Name:        m                                                                           Suffix:    :
                  is

Suffix: ["" '"•                                                                               Law Firm Name:, J\ D«i*\fVQN9 Al^'O. .(M&9&^ Tt -T
Pro Se: Q                                                                                     Address 1:   IT5TC         , . '  .      "STC
                                                                                              Address 2:

                                                                                              City:               fff^JSWT
                                                                                              State:     '1 ..                           Zip+4: [:•
                                                                                              Telephone:                j                                     SKH£l2

                                                                                              Email:     FT                          •>s*|3v

                                                                                              sbn:       ^^jjgsiso^::.;!
III. Appellee                                                                                 IV. Appellee Attorney(s)

[~| Person Reorganization (choose one)                                                        By Lead Attorney
                                                                                              First Name:   P3T1               : 1                     ;I^v^apS**;^|ftYVY01^9
Last Name:        '
                          ••"•.   *   ,   • •.   -•
                                                      ' j !,         *i      •   -            Suffix:        V   •~i
Suffix:                 ' "i                                                                  Law Firm Nam*-•rcr             pmm^o ywo associates:
Pro Se: Q                                                                                     Address 1:

                                                                                              Address 2:                             ***.;'iR»?|tf.,•' ' ?V'S iMlffis;;|"''"",   »




                                                                                              City:               ir-"""-'•" ••. "SlSpBpsil P^Mp?w?CI Si£iiS23
                                                                                              State:      (Te> '• _                      Zip+4: [jlXQJ Li
                                                                                              Telephone:              [ '\           . >>fl'ext.
                                                                                              Fax:        gj           - '     ••;,_ ij
                                                                                              Email:

                                                                                              SBN:




                                                                                     Page 2 of 8
V.-Perfection Of Appeal And Jurisdiction              {74p (xfcAr4C.C V^l I CV
Nature ofCase (Subject matter or type ofcase): SO&JtXf VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?       • Yes £3 No
If yes, please attach a copy of the petition.



Date bankruptcy filed: ||                                      Bankruptcy Case Number:                   mi%




IX. Trial Court And Record


Court:    n5&T*3urj\Ci*t- D'tSTftyi "C«ijflf ~H Clerk's Record:
County:                                                              Trial Court Clerk:    S3 District • County
Trial Court Docket Number (Cause No.): [-"'.'                  H3 Was clerk's record requested?           gj Yes • No
                                                                     If yes, date requested:     ;; \ ; ,        .        I
Trial Judge (who tried or disposed of case):                         If no, date it will be requested:

FirstName:           '.'..._                    __.•_     -       J Were payment arrangements made with clerk?
Middle Name:           _                                                                               • Yes g[No [^Indigent
LastName:
                                                                     (Note: No request required under TRAP 34.5(a),(b))
Suffix:                J
Address 1:         £fc ! C>^0__.Mr. Sv"- *>-^~
Address 2:

City-
State: te                 " . . 3 Zip+4: [              • _ TZZ2
Telephone: gg             •-'•' gft^ ext.
Fax:      !           L _ >; „",„'
Email:




Reporter's or Recorder's Record:

Is there areporter's record?            S3Yes • No
Was reporter's record requested?       ]^Yes QNo
Was there a reporter's record electronically recorded? TO Yes •     No
If yes, date requested:

If no, date it will be requested:                        7^1
Were payment arrangements made with the court reporter/court recorder? Q Yes 0 No Kfllndigent




                                                               Page 4 of8
   Court Reporter                           •   Court Recorder
]S Official                                 • Substitute


FirstName:                                                     XX;

Middle Name:           F
Last Name:                 ' , T\-. \L !<       ^        , "
Suffix:

Address 1:

Address 2:

aty:                   ~ . ; ,zci               _i
State:    ' ; .                        j Zip + 4:
Telephone:         : _,__ - i .' - ;_ J3J ext. [_
Fax;          §f
Email:

X. Supersedeas Bond

Supersedeas bond filed: • Yes S3 No                 Ifyes, date filed:
Will file: • Yes 0 No                ££6 ATTACttE 0

  II      .    . •(.        Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court? • Yes jgf No
 If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the Hi. 2nd, 4th. 5th. 6th, 8th, 9th, 10th,1ith. 12fh, 13fh.
or 14th Court of Appeal)

Should this appeal be referred to mediation?             i—j Yes raj No
Ifno. please specify:[>Tj^^C^S"^tFUAU vt^tAR"7^vftc7rrc. SA*>CW^T~**40 QtjCKfiffigjj^ J^ffi1^ ^
Has the case been through an ADR procedure? QYes $ No
If yes, who was the mediator? [
What type of ADR procedure?
At what stage did the case go through ADR? • Pre-trial                   Q Post-Trial   • Other
If other, please specify                    '                    ; j\j
Typeofcase?                    ? >•'C ' • \ %\ "" :? '•                  »if •" *. - .-•. 3jC..j L* ' '.'.'•'"   .. "II
Give a briefdescription of the issue to beraised onappeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the rightto raise additional issues or request additional relief):



How was the case disposed of? |" Ft NftU"~"3^0'C m"&vT~," '. \
Summary ofrelief granted, including amount ofmoney judgment, and ifany, damages awarded. FTjs) < .• .."«;             •'•' .•.. :; -   [.
Ifmoney judgment, what was the amount? Actual damages: [[
Punitive (or similar) damages: [?>t>t>^• jToJ^Sf^CTirg
                                                                         Page 5 of 8
Attorney's fees (trial):           ,   5         Ilti^U"
Attorney's fees (appellate): |
Other:         . .-''>_ . ' '-. . • '/-• J
Ifother, please specify: f S?W f t ^ ^ W                                                                     " "


Willyou challenge this Court's jurisdiction?      • Yes H No
                                                                                      

List anygeHd1ng>0fpast related appeals before this or anyotherTexas appellate court by court, docket number, andstyle.

Docket Number: '"•"jCST-         - '        /      _T]                           Trial Court: \
  Style:       j.". V;, '; i "V, ,XiV. Pro Bono Program: (Complete section if filing in the 1st,3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the StateBar of Texas Appellate Section Pro BonoCommittee and localBar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant of appellee without charging legal fees. More information
regarding this program canbe found inthePro Bono Program Pamphlet available in paper form at the Clerk's Office or onthe Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (3.0) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committeewill select
your case and that pro bono counselcan be found to represent you. Accordingly, you shouldnot forego seekingother counsel to represent you
inthis proceeding. Bysigning your name below, you are authorizing the Pro Bono committee totransmit publicly available facts and
information aboutyour case, including parties and background, through selected Internet sites and Listserv to its poolof volunteer appellate
attorneys.                                                                              _#
Do you want this case tobe considered for inclusion inthe Pfo Bono Program?            W Yes • No
Doyou authorize theProBono Committee to contact yourtrial counsel of record inthismatter to answer questions thecommittee may have
regarding the appeal? • Yes jp. No
Please notethatanysuchconvefsations would be maintained as confidential by the Pro Bono Committee andthe information usedsolely for
the purposes of considering the ease for inclusion in the Pro Bono Program.

Ifyou have notpreviously filed anaffidavit of Indigency and attached a file-stamped copy ofthat affidavit, does your income exceed 200% of
the U.S. Department ofHealth and Human Services Federal Poverty Guidelines?           • Yes • No
These guidelines can be found in the Pro Bono Program Pamphlet as well as onthe internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? pO Yes \_J No
Ifyes, please attach anAffidavit ofIndigency completed and executed bythe appellant orappellee. Sample forms may be found inthe Clerk's
Office or on the internet at http://www.tex-app.org. Your participation inthePro Bono Program may be conditioned upon your execution of
an affidavitunder oath as to your financial circumstances.

Give a briefdescription of theissues to be raised on appeal, thereliefsought, and the applicable standard of review, if known (without
prejudice tothe right to raise additional issues orrequest additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                  Date:            __xi_____I_j

                                                                                                                        ™"*|*P*T™
Printed Name: f?fVr£fc..K..' QC^3Ypf "MfE^m'^J                                          State Bar No.:




Electronic Signature:
    (Optional)




                                                              Page 7 of 8
X\ I, Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order orjudgment asfollows on R         ',*' '   • JT] •


                                                                                                                                         iPf^l
Signatufe of counsel (of pro se party)                                    Electronic Signature
                                                                                (Optional)
                                                                          State Bar No.:
Person Served

Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:

                            (1) the date and manner of service;
                            (2) the name and address of each person served, and
                            (3) if the person served is a party's attorney, the name ofthe party represented by that attorney


Please enter the following for each person served:


Date Served:     ,          '•        M5T
Manner Served; 'Ctj^J'jpt*"?. mfti^~-~~'~
FirstName:

Middle Name:

Last Name:       .          .....        '     ~
Suffix:

Law Firm Name: S - O•f* n•• ^«" *t-'_:. f;•% V •~.". "
Address 1:       iKSIO _Zg^____5'l^__LTr                           "
Addfess 2
                                                         ^/^WT^WiSW^
City:                 T-


State     jTj         _ _           J ziP+4:
 Telephone:      :*
 Fax:     _&___:            _1 J
Email:

IfAttorney, Representing Party's Name: 'I                                  :            -3
                                                                                      _S8




                                                                Page 8 of8